Hough, J.
Tbis was an action to recover damages to certain real property of the plaintiff in the city of St. Louis, alleged to have been sustained by him by reason of a certain nuisance maintained by the defendant upon premises of his adjoining those of the plaintiff. The defendant had judgment in the circuit court, which was reversed by the court of appeals. The opinion of the latter court, which contains a full statement of all the matters in issue, is to be found in 4 Mo. App. Rep. 498. As we fully concur in the views expressed by the court of appeals, we shall not attempt to restate them, but will content ourselves with simply affirming its judgment.